DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The requirement was made FINAL on previous office action.  Thus claims 16-18 are considered as non-elected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what “the neural network model is configured to input different combinations of input parameters selected from the input parameters to each of the input layers of the neural network units such that a total number of input parameters to be input to the neural network units is larger than the number of the input parameters” is meant.  Does the input parameter the same?

It is unclear wjat “the neural network model includes nCk neural network units to which nCk combinations of input parameters selected from the input parameters are input” is meant in claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grichnik (US 2010/0050025).  Grichnik discloses a control device of an internal combustion engine, the control device comprising: a parameter acquisition unit configured to acquire a plurality of input parameters (See [0026]); a calculation unit configured to calculate at least one output parameter based on the input parameters acquired by the parameter acquisition unit using a neural network model (See [0026]); and a controller configured to control the internal combustion engine based on the at least one output parameter calculated by the calculation unit, wherein: the neural network model includes a plurality of neural network units and an output layer that .  
Regarding claimed particular number of the parameters such as a total number of input parameters to be input to the neural network units is larger than the number of the input parameters, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic neural network mechanic and normally has the laboratory test facilities. To optimize or select the suitable number of parameters would be within the ability of ordinary skilled in this art. 

Regarding claim 9, 13, Grichnik discloses the neural network is received from a server outside a vehicle by the vehicle.  
	Regarding claim 10, the location of the neural network receiving from a server outside of a vehicle including the internal combustion engine would be a matter of mechanical design as explained supra.

Allowable Subject Matter
Claim 2, 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. The issue in this application is whether a total number of input parameters to be input to the neural network units is larger than the number of the input parameters.  Grichnik discloses the various combination of the inputs and the outputs as well as the different layers of the neural network (See Fig. 7).  Thus the selection of the total number of the inputs/outputs is considered a design choice as explained supra. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 23, 2021